Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to specifics of a noise cancelling soundbar (figure 3), classified in H04R3/02.
II. Claims 11-20, drawn to a soundbar system including a plurality of soundbars (figure 4), classified in H04R1/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the integrated power amplifier set forth in the subcombination is not present.  The subcombination has separate utility such as providing a single soundbar arrangement useful in a home entertainment system for cancelling out noises detected. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1) the inventions have acquired a separate status in the art in view of their different classification
2) the inventions have acquired a separate status in the art due to their recognized divergent subject matter
3) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mark Hankin on 7/27/21 a provisional election was made without traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuators used in combination with adjustable bases as set forth in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Objections
Claims 1 and 10 are objected to under 37 C.F.R. 1.75(a) as not particularly and distinctly defining the invention because of the following informalities:  Claim 1 sets forth a soundbar comprising a list of elements including loudspeakers, amplifier, communication module, microphones and a noise cancelling module; however purpose/operation of each of these elements and the structural arrangement and/or interconnections needed between of each of these elements with respect to each other to allow for the soundbar to function as a noise cancelling soundbar is missing from the claim. Additionally claim 10 depending on the limitations of claims 7/6/5/4/3/2/1 refers to “the chair” however none of these previous claims initially recite a chair.  It appears that the chair in claim 10 should be changed to the bed or that claim 10 should depend upon 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Binal et al. (US 2020/0174753 A1).
Re claim 1:  Binal et al. teaches a noise cancelling soundbar (100), comprising: one or more loudspeakers (134); an integrated power amplifier (132); an audio input communication module (112, 146); one or more microphones (106); and an active noise cancelling module (processors inherent used for ambient noise reduction processing (paragraph [0124]).
Re claim 2: ambient noise needs to be detected in order for ambient noise reduction processing to be performed, this detection inherently includes the microphone for sound detection of the ambient noise.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binal et al. in view of Ni et al. (US 2015/0063583 A1).
Re claim 3:  The teaching of Binal et al. is discussed above and incorporated herein. Binal et al. however does not teach to create a negative output audio to destructively interfere with the ambient noise. Ni et al. teaches in a similar environment to produce an audio signal (paragraph [0018]) that is substantially inverted to cancel noise from a signal.  This inverted signal satisfies the claimed negative signal that is used to destructively interfere with the noise signal.  It would have been obvious to one of ordinary skill in the art to modify the ambient noise reduction processing in Binal et al. to include the use of an additional inverted signal as taught by Ni et al. to predictably provide a way of achieving the noise reduction in Binal et al.   Therefor the claimed subject matter would have been obvious before the filing of the invention.
Re claim 4: note figure 3 of Ni et al. teaching the use of the speaker array (108) to emit the negative audio for ambient noise cancellation or reduction as set forth.  This feature 
Re claim 5: Note in Binal et al., paragraph [0125] teaches the use of dedicated audio inputs to which audio from “bring Your Own Devices” as connected; audio of which is played through the sound bars one or more speakers.   
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binal et al. in view of Ni et al. as applied to claims 3-5 above, and further in view of Kim et al. (US 2020/0221217 A1)
Re claim 6:  The teaching of Binal et al. in view of Ni et al. s discussed above and incorporated herein.  This combination however does not teach the claimed actuators used with adjustable bases as set forth in claim 6.  Kim et al. teaches in the same environment of soundbars to include motors as discussed in paragraph [0044] (functioning as actuators) and enclosures (discussed in paragraph [0039] (functioning as bases) to change the orientation of one or more speakers of a soundbar to provide an enhance experience while listening to audio by taking into considerations such as the room size and location of the listener.  It would have been obvious before the filing of the invention to one of ordinary skill in the art to modify the arrangement of Binal et al. in view of Ni et al. as applied by providing actuator controlled speakers as taught by Kim et al. to predictably provide an enhance experience while listening to audio by taking into considerations such as the room size and location of the listener.  Therefor the claimed subject matter would have been obvious before the filing of the invention.
Re claims 7-8:  Note Ni et al. additionally teaches that a speaker array, i.e. sound bar can be integrated into a headboard of a bed (paragraph [0022], which as depicted in . 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binal et al. in view of Ni et al. and Kim et al. (US 2020/0221217 A1) as applied to claims 6-8 above, and further in view of Yokota (US 2013/0243225 a1).
Re claim 9: the teachings of Binal et al. in view of Ni et al. and Kim et al. is discussed above and incorporated herein.  This combination does not teach the integration of the sound bar (speakers) into a chair.  Yokota teaches in a similar noise reduction speaker arrangement that the speakers can be integrated into a chair (see for example 7-8) to provide a noise cancelling arrangement with a reduced power requirement since the speakers are arranged closer to a listeners ear(s) (paragraph [0182]).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the environment in which noise cancelling soundbar (speaker) arrangement is used in Binal et al. in view of Ni et al. and Kim et al. as applied to predictably provide another environment such as in a chair as taught by Yokota which allows for a reduced power requirement for the arrangement.  Therefor the claimed subject matter would have been obvious before the filing of the invention.    
Re claim 10: The teachings as applied do not provide adjustable bases for directing audio as set forth. Kim et al. teaches as discussed with respect to claim 6 adjustable 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        7/28/21